Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED OFFICE ACTION

Status of Claims

Claims 1-52 are pending in this Office Action.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 11/05/2021 have been considered.
Response to Remarks / Argument


1. 	Rejection of Claim 1 under 35 U.S.C. § 103 

 Applicant Remarks regarding claim 1:  

 (I) Applicant Remarks :  “A processor, comprising: one or more circuits to help train one or more neural networks to identify an orientation of an object within an image based, at least in part, on one or more characteristics of the object other than the object's orientation. 
As provided hereinbelow, Applicant respectfully submits that claim 1 is allowable under 35 U.S.C. § 102(a)(2). For example, the Office fails to identify where Huval expressly or inherently describes "...to identify an orientation of an object within an image based on ... one or more characteristics of the object other than the object's orientation" as recited in Applicant's claim 1. To the best of Applicant's understanding, the Office has drawn the autonomous vehicle of Huval to the object of Applicant's claim 1 (see, e.g., page 3 of the Office Action, citing paragraph [0024] of Huval: "to train a localization/perception neural network to 
Examiner acknowledges the applicants remarks, but respectfully does not agree with the remarks/argument for the following reason, The applicant based on instant application Paragraph [0063] defines " one or more characteristics " as “one or more characteristics of objects refers to properties of objects that can be used to infer orientations” .   The applicant does not provide further detail on the  “ properties of objects”, further definition for " one or more characteristics " is not clear from the specification. Based on the understanding by one 
The Applicant states “Thus, in Huval, it is other nearby objects (and characteristics thereof) from which localization of the autonomous vehicle may be determined-not characteristics of the autonomous vehicle itself. Moreover, though the controller can select a navigational action, "such as including a target wheel angle, road speed, acceleration, or deceleration (e.g., brake position)" (id.), based on the autonomous vehicle's position, these actions are executed post-localization of the autonomous vehicle (as the position of the autonomous vehicle is necessarily determined first; id.).”
The Examiner respectably disagrees with the above statement and provides the following explanation :   The training of the neural network of the autonomous vehicle is based on the LIDAR  ( which indicates the position\localization as to also considered by one in the ordinary skills in the art as the orientation features of the object ( vehicle)) and the VIDEO from FRONT of the autonomous vehicle ( shown within FIG. 3 of the Huval with a bounding bound box and includes the feature ( direction or movement ) of the vehicle, therefore the training of the neural network is utilizing  a feature/ characteristics of the object ( the autonomous vehicle) that does not include an orientational feature ( position or location).  Therefore, the autonomous vehicle within Huval does not only depend on nearby objects but also the position and features of the vehicles for detecting the autonomous vehicles orientation. 



B. Independent Claims 7,14,22,28,35 and 43
The response  mentioned by the Examiner above addresses the applicants remarks/argument regarding the above-mentioned claims. 

C. Dependent Claims 2,3,5,8,21,23-25,29,36,46 and 48-50
The response  mentioned by the Examiner above addresses the applicants remarks/argument regarding the above-mentioned claims. 

III. Claims 4, 6, 15-17, 26, 27, 30, 31, 33, 34, 37-42, 44, and 45 Are Allowable Under 35 U.S.C. § 103 Over Huval in View of Song, Takeda, Singh, Chakravarty, Choi, and Soni 
Applicant's arguments filed12/08/2021 have been fully considered but they are not persuasive. Since there is no specific claim language argument over the prior art presented by the applicant for claims 4, 6, 15-17, 26, 27, 30, 31, 33, 34, 37-42, 44, and 45. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

A. Dependent Claims 4, 6, 15-17, 26, 27, 30, 31, 33, 34, 37-42, 44, and 45

Applicant’s arguments, see Page 14, filed 12/08/2021, with respect to prior art Singh et al.  have been fully considered and are persuasive.  The rejection under US 103 for claims 15-17, 37-42 and 44  has been withdrawn. The Claims are considered objected allowable claims






Detailed Rejection of Claims 

Claim Rejections - 35 USC § 102

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	
2.	Claims 1,2,3,5,7,8,14,21,22,23,24,25,28,29 35, 36,46,48,49,50 and 51 are rejected under 35 U.S.C. 102(a) (2) as being unpatentable over Huval (USPUB 20180373980).

As per claim 1, Huval teaches A processor (Paragraph [0017] - “…a processor configured to transform …”), comprising: one or more circuits to help train one or more neural networks to identify an orientation of an object within an image based (Paragraph [0024] - “…to train a 
localization/perception neural network to detect and classify static and dynamic objects related to localization of an autonomous vehicle and perception of a scene around the autonomous vehicle in singular frames of LIDAR and/or color photographic images;…”) , at least in part, on one or more characteristics of the object other than the object's orientation ( object attributes for the training of the set of data within the neural network taught within Paragraph [0018]- “…the neural network can also detect and characterize dynamic objects--such as other vehicles, pedestrians, and cyclists--in the LIDAR and video feeds; and the controller can perceive the autonomous vehicle's local environment based on proximity, speed, and types of these nearby dynamic objects.  The controller can then select a next 
Navigational action--such as including a target wheel angle, road speed, acceleration, or deceleration (e.g., brake position)--to move toward a specified destination based on the autonomous vehicle's current position and the scene around the vehicle,…”and FIG. 4 ) .  

As per claim 2,  Huval teaches claim 1, 
Huval teaches wherein the one or more circuits are to help train the one or more neural networks on a collection of images of a same category as the image ( Paragraph[0019]-“ The autonomous vehicle can therefore implement one or more neural networks locally to determine its location, perceive its surroundings, and select future actions…” and Paragraph [0021]).   

As per claim 3, Huval teaches claim 2,
Huval teaches wherein ground truth annotations are unavailable for at least a portion of the collection of images ( Paragraph [0012]- “…optical image to additional human annotators at other local computer systems to confirm either the manual or automated labels, thereby limiting involvement of additional human annotators to check an existing manual label to instances in which a ground truth is not known, thus limiting cost per confirmed label.  Furthermore, if the neural network calculates a high confidence score for an automated label that is refuted by one or more human annotators,…”) .  

As per claim 5,  Huval teaches claim 1,
Huval teaches wherein one or more circuits are to help train the one or more neural networks to generate a second image of the object having a second orientation (  neural network for calculating the confidence score for two object image and labeling taught within Paragraphs [0052-0053]) .  

As per claim 7, Huval teaches A system, comprising: one or more processors (Paragraph [0017]- “…a processor configured to transform …”) to calculate parameters to help train one or more neural networks to identify an orientation of an object within an image based ( Paragraph [0024]- “…to train a localization/perception neural network to detect and classify static and dynamic objects related to localization of an autonomous vehicle and perception of a scene around the autonomous vehicle in singular frames of LIDAR and/or color photographic images;…”), at least in part, on one or more characteristics of the object other than the object's orientation( object attributes for the training of the set of data within the neural network taught within Paragraph [0018]- “…the neural network can also detect and characterize dynamic objects--such as other vehicles, pedestrians, and cyclists--in the LIDAR and video feeds; and the controller can perceive the autonomous vehicle's local environment based on proximity, speed, and types of these nearby dynamic objects.  The controller can then select a next navigational action--such as including a target wheel angle, road speed, acceleration, or deceleration (e.g., brake position)--to move toward a specified destination based on the autonomous vehicle's current position and the scene around the vehicle,…”and FIG. 4 ); and one or more memories to store the parameters( Paragraph [0016]).  
 
As per claim 8, Huval teaches  claim 7, 
Huval teaches wherein the one or more processors to calculate the parameters to help train the one or more neural networks are to help train the one or more neural networks on a collection of images of different objects of a same category as the object( Paragraph[0019]-“ The autonomous vehicle can therefore implement one or more neural networks locally to determine its location, perceive its surroundings, and select future actions…” and Paragraph [0021]).   

As per claim 14,Huval teaches A method, comprising training one or more neural networks to identify an orientation of an object within an image based ( Paragraph [0024]- “…to train a 
localization/perception neural network to detect and classify static and dynamic objects related to localization of an autonomous vehicle and perception of a scene around the autonomous vehicle in singular frames of LIDAR and/or color photographic images;…”) , at least in part, on one or more characteristics of the object other than the object's orientation ( object attributes for the training of the set of data within the neural network taught within Paragraph [0018]- “…the neural network can also detect and characterize dynamic objects--such as other vehicles, pedestrians, and cyclists--in the LIDAR and video feeds; and the controller can perceive the autonomous vehicle's local environment based on proximity, speed, and types of these nearby dynamic objects.  The controller can then select a next 
Navigational action--such as including a target wheel angle, road speed, acceleration, or deceleration (e.g., brake position)--to move toward a specified destination based on the autonomous vehicle's current position and the scene around the vehicle,…”and FIG. 4 ) .  

As per claim 21, Huval teaches claim 14,
Huval teaches wherein the object is a vehicle( Paragraph [0100]- “…the road vehicle while 
the video feed was recorded by a camera or other optical sensor integrated into the road vehicle rather than label distinct objects (e.g., other vehicles, pedestrians, lane markers) captured in frames in the video feed.”) .  

As per claim 22, Huval teaches A processor (Paragraph [0017]- “…a processor configured to transform …”) , comprising: one or more circuits to identify one or more orientations of an object within an image based ( Paragraph [0024]- “…to train a localization/perception neural network to detect and classify static and dynamic objects related to localization of an autonomous vehicle and perception of a scene around the autonomous vehicle in singular frames of LIDAR and/or color photographic images;…”) , at least in part, on one or more characteristics of the object other than the object's orientation ( object attributes for the training of the set of data within the neural network taught within Paragraph [0018]- “…the neural network can also detect and characterize dynamic objects--such as other vehicles, pedestrians, and cyclists--in the LIDAR and video feeds; and the controller can perceive the autonomous vehicle's local environment based on proximity, speed, and types of these nearby dynamic objects.  The controller can then select a next navigational action--such as including a target wheel angle, road speed, acceleration, or deceleration (e.g., brake position)--to move toward a specified destination based on the autonomous vehicle's current position and the scene around the vehicle,…”and FIG. 4 ) .

As per claim 23, Huval teaches claim 22,
Huval teaches wherein the one or more circuits are to train one or more neural networks to identify the one or more orientations of the object within the image (  neural network for calculating the confidence score for two object image and labeling taught within Paragraphs [0052-0053]) .  

As per claim 24, Huval teaches claim 23,
Huval teaches wherein the one or more neural networks are trained on a collection of images of different objects of a same category as the object ( Paragraph[0019]-“ The autonomous vehicle can therefore implement one or more neural networks locally to determine its location, perceive its surroundings, and select future actions…” and Paragraph [0021]).   

As per claim 25, Huval teaches claim 23,
Huval teaches wherein ground truth annotations are unavailable for the collection of images ( Paragraph [0012]- “…optical image to additional human annotators at other local computer systems to confirm either the manual or automated labels, thereby limiting involvement of additional human annotators to check an existing manual label to instances in which a ground truth is not known, thus limiting cost per confirmed label.  Furthermore, if the neural network calculates a high confidence score for an automated label that is refuted by one or more human annotators,…”) .  

As per claim 28, Huval teaches A system( Paragraphs [0067-0068]) , comprising: one or more memories ( Paragraph [0016]) ; and one or more processors(Paragraph [0017]- “…a processor configured to transform …”)  to identify one or more orientations of an object within an image based ( Paragraph [0024]- “…to train a localization/perception neural network to detect and classify static and dynamic objects related to localization of an autonomous vehicle and perception of a scene around the autonomous vehicle in singular frames of LIDAR and/or color photographic images;…”) , at least in part, on one or more characteristics of the object other than the object's orientation ( object attributes for the training of the set of data within the neural network taught within Paragraph [0018]- “…the neural network can also detect and characterize dynamic objects--such as other vehicles, pedestrians, and cyclists--in the LIDAR and video feeds; and the controller can perceive the autonomous vehicle's local environment based on proximity, speed, and types of these nearby dynamic objects.  The controller can then select a next navigational action--such as including a target wheel angle, road speed, acceleration, or deceleration (e.g., brake position)--to move toward a specified destination based on the autonomous vehicle's current position and the scene around the vehicle,…”and FIG. 4 ) .  

As per claim 29, Huval teaches claim 28, 
Huval  teaches wherein the one or more processors are to train one or more neural networks to identify the one or more orientations of the object within the image based ( Paragraphs [0024-0026]) , at least in part, on the one or more characteristics of the object other than the object's orientation( Paragraphs [0018-0019]) .  

As per claim 35,Huval teaches A method, comprising: identifying one or more orientations of an object within an image based ( Paragraph [0024]- “…to train a localization/perception neural network to detect and classify static and dynamic objects related to localization of an autonomous vehicle and perception of a scene around the autonomous vehicle in singular frames of LIDAR and/or color photographic images;…”) , at least in part, on one or more characteristics of the object other than the object's orientation ( object attributes for the training of the set of data within the neural network taught within Paragraph [0018]- “…the neural network can also detect and characterize dynamic objects--such as other vehicles, pedestrians, and cyclists--in the LIDAR and video feeds; and the controller can perceive the autonomous vehicle's local environment based on proximity, speed, and types of these nearby dynamic objects.  The controller can then select a next navigational action--such as including a target wheel angle, road speed, acceleration, or deceleration (e.g., brake position)--to move toward a specified destination based on the autonomous vehicle's current position and the scene around the vehicle,…”and FIG. 4 ) .  

As per claim 36, Huval teaches claim 35,
Huval teaches wherein one or more neural networks are trained to perform the identifying of the one or more orientations of the object within the image based ( Paragraphs [0024-0026]), at least in part, on the one or more characteristics of the object other than the object's orientation( Paragraphs [0018-0019]).  

As per claim 43, Huval teaches A car( Paragraph [0017]- “…autonomous vehicle …”) , comprising: one or more cameras to capture images ( Paragraph [0017]- “…each camera can output a video feed containing a sequence of digital photographic images…” and Paragraph [0025])  of one or more objects and one or more neural networks to identify one or more orientations of the one or more objects based ( Paragraph [0024]- “…to train a 
localization/perception neural network to detect and classify static and dynamic objects related to localization of an autonomous vehicle and perception of a scene around the autonomous vehicle in singular frames of LIDAR and/or color photographic images;…”) , at least in part, on one or more characteristics of the object other than the object's orientation ( object attributes for the training of the set of data within the neural network taught within Paragraph [0018]- “…the neural network can also detect and characterize dynamic objects--such as other vehicles, pedestrians, and cyclists--in the LIDAR and video feeds; and the controller can perceive the autonomous vehicle's local environment based on proximity, speed, and types of these nearby dynamic objects.  The controller can then select a next 
navigational action--such as including a target wheel angle, road speed, acceleration, or deceleration (e.g., brake position)--to move toward a specified destination based on the autonomous vehicle's current position and the scene around the vehicle,…”and FIG. 4 ) .  

As per claim 46, Huval teaches claim 43,
Huval teaches wherein one or more neural networks are trained to generate a second image with the object's orientation ( neural network for calculating the confidence score for two object image and labeling taught within Paragraphs [0052-0053]) .  

As per claim 48, Huval teaches claim 43,
Huval teaches wherein the orientation of the object is a three- dimensional orientation( Paragraph [0017]) .  

As per claim 49, Huval teaches claim 43,
Huval teaches wherein the object is a human ( Paragraph [0100]- “…the road vehicle while 
the video feed was recorded by a camera or other optical sensor integrated into the road vehicle rather than label distinct objects (e.g., other vehicles, pedestrians, lane markers) captured in frames in the video feed.”) .  

As per claim 50, Huval teaches claim 43,
Huval teaches wherein the object is a vehicle other than the car( Paragraph [0100]- “…the road vehicle while the video feed was recorded by a camera or other optical sensor integrated into the road vehicle rather than label distinct objects (e.g., other vehicles, pedestrians, lane markers) captured in frames in the video feed.”).  

As per claim 51, Huval teaches claim 1,
 wherein the one or more circuits are to help train the one or more neural networks by generating a second image based at least in part on the orientation(  neural network for calculating the confidence score for two object image and labeling taught within Paragraphs [0052-0053]) .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.


3.	Claims 4,26 and 45  are rejected under 35 U.S.C 103 as being patentable over  Huval (USPUB 20180373980) in view of Song et al.  (USPUB 20190080456).

As per claim 4,  Huval teaches claim 1,
Within analogous art, Song et al. teaches wherein the one or more characteristics of the object includes symmetric consistency between the image of the object and a flipped image of the object ( Paragraph [0090]- “Image flip: rotating the original image and the corresponding probability image, which may train the fully convolutional neural network to identify the same object taken at different angles; obtaining mirror symmetry of the original image and the corresponding probability image on the basis of different edges or faces, which may train the fully convolutional neural network to identify symmetric objects.”) .  
		One of ordinary skill in the art would have been motivated to combine the teaching of Song et al.   within the modified teaching of the Method for training and refining an artificial  intelligence mentioned by Huval because the Method and system for performing segmentation of image having a sparsely distributed object mentioned by  Song et al.  provides  a system and method for  implementing  segmentation of object within neural network ( Paragraph [0002]). 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Method and system for performing segmentation of image having a sparsely distributed object mentioned by  Song et al.  within the modified teaching  of the Method for training and refining an artificial  intelligence mentioned by Huval for  implementing  segmentation of object within neural network ( Paragraph [0002]).

As per claim 26, Huval teaches claim 22,
Within analogous art, Song et al. teaches wherein the one or more characteristics of the object includes symmetric consistency between the image of the object and a flipped image of the object ( Paragraph [0090]- “Image flip: rotating the original image and the corresponding probability image, which may train the fully convolutional neural network to identify the same object taken at different angles; obtaining mirror symmetry of the original image and the corresponding probability image on the basis of different edges or faces, which may train the fully convolutional neural network to identify symmetric objects.”) .  
		One of ordinary skill in the art would have been motivated to combine the teaching of Song et al.   within the modified teaching of the Method for training and refining an artificial  intelligence mentioned by Huval because the Method and system for performing segmentation of image having a sparsely distributed object mentioned by  Song et al.  provides  a system and method for  implementing  segmentation of object within neural network ( Paragraph [0002]). 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Method and system for performing segmentation of image having a sparsely distributed object mentioned by  Song et al.  within the modified teaching  of the Method for training and refining an artificial  intelligence mentioned by Huval for  implementing  segmentation of object within neural network ( Paragraph [0002]).

As per claim 45, Huval teaches claim 43,
Within analogous art, Song et al. teaches wherein the one or more characteristics of the object includes symmetric consistency between the image of the object and a flipped image of the object ( Paragraph [0090]- “Image flip: rotating the original image and the corresponding probability image, which may train the fully convolutional neural network to identify the same object taken at different angles; obtaining mirror symmetry of the original image and the corresponding probability image on the basis of different edges or faces, which may train the fully convolutional neural network to identify symmetric objects.”) .  
		One of ordinary skill in the art would have been motivated to combine the teaching of Song et al.   within the modified teaching of the Method for training and refining an artificial  intelligence mentioned by Huval because the Method and system for performing segmentation of image having a sparsely distributed object mentioned by  Song et al.  provides  a system and method for  implementing  segmentation of object within neural network ( Paragraph [0002]). 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Method and system for performing segmentation of image having a sparsely distributed object mentioned by  Song et al.  within the modified teaching  of the Method for training and refining an artificial  intelligence mentioned by Huval for  implementing  segmentation of object within neural network ( Paragraph [0002]).


4.	Claims 6,27  and 34 are rejected under 35 U.S.C 103 as being patentable over  Huval (USPUB 20180373980) in view of Takeda  (USPUB 20120033087).

As per claim 6, Huval teaches claim 1,
Within analogous art, Takeda wherein the object's orientation is encoded on a set of parameters comprising an azimuth parameter, an elevation parameter, and a tilt parameter ( Paragraph [0065]- “…the angle of the onboard camera 20 in the vertical direction (elevation angle), and the angle of the onboard camera 20 in the horizontal direction (azimuth angle).  In such a case, the angle for correcting the angle of the onboard camera 20 described above is composed of a rotational angle (roll angle) for correcting the angle of the onboard camera 20 along the vertical direction of the lens of the onboard camera 20, an elevation angle (tilt angle) for correcting the angle of the onboard camera 20 in the vertical direction, and an azimuth angle (pan angle) for correcting the angle of the onboard camera 20 in the horizontal direction;…”) .  
		One of ordinary skill in the art would have been motivated to combine the teaching of Takeda within the modified teaching of the Method for training and refining an artificial  intelligence mentioned by Huval because the Calibration target detection apparatus, calibration target detecting method for detecting calibration target, and program for calibration target detection apparatus mentioned by  Takeda provides  a system and method for  implementing  calibration of target object detection acquired by on board camera( Paragraph [00023]). 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Calibration target detection apparatus, calibration target detecting method for detecting calibration target, and program for calibration target detection apparatus mentioned by  Takeda within the modified teaching  of the Method for training and refining an artificial  intelligence mentioned by Huval for  implementing  calibration of target object detection acquired by on board camera( Paragraph [00023]).


As per claim 27, Huval teaches claim 22, 
Within analogous art, Takeda wherein the object's orientation is encoded on a set of parameters comprising an azimuth parameter, an elevation parameter, and a tilt parameter ( Paragraph [0065]- “…the angle of the onboard camera 20 in the vertical direction (elevation angle), and the angle of the onboard camera 20 in the horizontal direction (azimuth angle).  In such a case, the angle for correcting the angle of the onboard camera 20 described above is composed of a rotational angle (roll angle) for correcting the angle of the onboard camera 20 along the vertical direction of the lens of the onboard camera 20, an elevation angle (tilt angle) for correcting the angle of the onboard camera 20 in the vertical direction, and an azimuth angle (pan angle) for correcting the angle of the onboard camera 20 in the horizontal direction;…”) .  
		One of ordinary skill in the art would have been motivated to combine the teaching of Takeda within the modified teaching of the Method for training and refining an artificial  intelligence mentioned by Huval because the Calibration target detection apparatus, calibration target detecting method for detecting calibration target, and program for calibration target detection apparatus mentioned by  Takeda provides  a system and method for  implementing  calibration of target object detection acquired by on board camera( Paragraph [00023]). 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Calibration target detection apparatus, calibration target detecting method for detecting calibration target, and program for calibration target detection apparatus mentioned by  Takeda within the modified teaching  of the Method for training and refining an artificial  intelligence mentioned by Huval for  implementing  calibration of target object detection acquired by on board camera( Paragraph [00023]).

As per claim 34, Huval teaches claim 28,
Within analogous art, Takeda wherein the one or more orientations each comprise an azimuth parameter, an elevation parameter, and a tilt parameter ( Paragraph [0065]- “…the angle of the onboard camera 20 in the vertical direction (elevation angle), and the angle of the onboard camera 20 in the horizontal direction (azimuth angle).  In such a case, the angle for correcting the angle of the onboard camera 20 described above is composed of a rotational angle (roll angle) for correcting the angle of the onboard camera 20 along the vertical direction of the lens of the onboard camera 20, an elevation angle (tilt angle) for correcting the angle of the onboard camera 20 in the vertical direction, and an azimuth angle (pan angle) for correcting the angle of the onboard camera 20 in the horizontal direction;…”) .  
		One of ordinary skill in the art would have been motivated to combine the teaching of Takeda within the modified teaching of the Method for training and refining an artificial  intelligence mentioned by Huval because the Calibration target detection apparatus, calibration target detecting method for detecting calibration target, and program for calibration target detection apparatus mentioned by  Takeda provides  a system and method for  implementing  calibration of target object detection acquired by on board camera( Paragraph [00023]). 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Calibration target detection apparatus, calibration target detecting method for detecting calibration target, and program for calibration target detection apparatus mentioned by  Takeda within the modified teaching  of the Method for training and refining an artificial  intelligence mentioned by Huval for  implementing  calibration of target object detection acquired by on board camera( Paragraph [00023]).
	

5.	Claims 30  and  31   are rejected under 35 U.S.C 103 as being patentable over  Huval (USPUB 20180373980) in view of Chakravarty et al.   (USPUB 20200041276).


As per claim 30, Huval teaches claim 29,
Within analogous art, Chakravarty et al. teaches wherein the one or more processors to train the one or more neural networks are to help train the one or more neural networks on a collection of images with different objects, wherein the different objects are of a same category as the object ( Paragraphs [0025-0026]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Chakravarty et al. within the modified teaching of the Method for training and refining an artificial  intelligence mentioned by Huval because the End-To-End Deep Generative Model For Simultaneous Localization And Mapping mentioned by  Chakravarty et al. provides  a system and method for  implementing  simultaneous localization and mapping of a vehicle 
using a variational autoencoder generative adversarial network( Paragraph [0001]) .
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the End-To-End Deep Generative Model For Simultaneous Localization And Mapping mentioned by  Chakravarty et al. within the modified teaching  of the Method for training and refining an artificial  intelligence mentioned by Huval for  implementing simultaneous localization and mapping of a vehicle 
using a variational autoencoder generative adversarial network( Paragraph [0001]) .

As per claim 31, Huval teaches claim 29,
Within analogous art, Chakravarty et al. teaches wherein the one or more processors to train the one or more neural networks are to train the one or more neural networks by at least: computing a first set of gradients to update a first set of parameters of a generator ( Paragraphs [0038], [00412-0042]) ; and computing a second set of gradients to update a second set of parameters for a discriminator( Paragraphs [0053-0055]) .  

6.	Claim 33  is rejected under 35 U.S.C 103 as being patentable over  Huval (USPUB 20180373980) in view of Choi et al. (USPUB 20170124415).

As per claim 33, Huval teaches claim 28,
Within analogous art, Choi et al. teaches  wherein the one or more orientations are relative to a canonical orientation( Paragraph [0040]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Choi et al.  within the modified teaching of the Method for training and refining an artificial  intelligence mentioned by Huval because the Subcategory-aware convolutional neural networks for object detection mentioned by  Choi et al. provides  a system and method for  implementing  the refining of the object region proposals by an object detection network (ODN) that simultaneously performs object category classification Paragraph [0006]) .
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Subcategory-aware convolutional neural networks for object detection mentioned by  Choi et al. within the modified teaching  of the Method for training and refining an artificial  intelligence mentioned by Huval for  implementing the refining of the object region proposals by an object detection network (ODN) that simultaneously performs object category classification Paragraph [0006]) .


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Allowable Subject Matter

7.          Claims 9,10,11,12,13,15,16,17, 18,19,20, 32,37,38,39, 40,41,42, 44,47, and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 9, prior art of record does not teach or suggest the limitation mentioned within claims 9 “ wherein the one or more processors are to train the one or more neural networks by at least: obtaining an input image; using a discriminator to determine at least a predicted viewpoint and a predicted set of appearance parameters; using a generator to create a synthetic image based at least in part on the predicted viewpoint and the predicted set of appearance parameters; and computing a viewpoint consistency loss based at least in part on the input image and the synthetic image.”

 As to claim 10, Claim 10 depends on objected allowable claim 9, therefore the following claim is considered objected as allowable claim. 

As to claim 11, prior art of record does not teach or suggest the limitation mentioned within claim 11 “wherein the one or more processors are to train the one or more neural networks by at least: obtaining a first viewpoint and a first set of appearance parameters; using a generator to create a synthetic image based at least in part on the first viewpoint and the first set of appearance parameters; using a discriminator to predict, based on the synthetic image, a second viewpoint and a second set of appearance parameters; computing a viewpoint consistency loss based at least in part on the first viewpoint and the second viewpoint; and computing a reconstruction loss based at least in part on the first image and the generates synthetic image.”

As to claim 12, prior art of record does not teach or suggest the limitation mentioned within claim 12 “ wherein the one or more processors are to train the one or more neural networks by at least: using a generator to create a first synthetic image based at least in part on a first viewpoint and a set of appearance parameters; performing a transform on the first viewpoint to obtain a second viewpoint; using the generator to create a second synthetic image based at least in part on the second viewpoint and the set of appearance parameters; and  computing a symmetry loss based at least in part on the first synthetic image and the second synthetic image.”

As to claim 13, Claim 13 depends on objected allowable claim 12, therefore the following claim is considered objected as allowable claim. 


As to claim 15, prior art of record does not teach or suggest the limitation mentioned within claim 15 "wherein training the one or more neural networks comprises training the one or more neural networks in a self-supervised manner on a collection of images of different objects of a same category as the object within the image."

 As to claims 16,17,18, Claims 16,17,18 depends on objected allowable claim 15, therefore the following claim is considered objected as allowable claim. 

 As to claims 16,17,18, Claims 16,17,18 depends on objected allowable claim 15, therefore the following claim is considered objected as allowable claim. 

 As to claim 19, Claim 19 depends on objected allowable claim 18, therefore the following claim is considered objected as allowable claim. 

 As to claims 20, Claim 20 depends on objected allowable claim 19, therefore the following claim is considered objected as allowable claim. 

As to claim 32, prior art of record does not teach or suggest the limitation mentioned within claims 32 “ wherein the one or more processors to train the one or more neural networks are to train the one or more neural networks by at least computing a disentanglement loss by at least: using a first viewpoint and first set of appearance parameters to generate a first synthetic image; using the first viewpoint and a second set of appearance parameters to generate a second synthetic image; and using a second viewpoint and the first set of appearance parameters to generate a third synthetic image.”

As to claim 37, prior art of record does not teach or suggest the limitation mentioned within claim 37 "wherein the one or more neural networks are trained in a self-supervised manner on a collection of images that share a same label as the image, the label indicative of a characteristic other than the object's orientation.”

As to claims 38,39, 41,42, Claims 16,17,18 depends on objected allowable claim 15, therefore the following claim is considered objected as allowable claim.

As to claim 40, Claim 40 depends on objected allowable claim 39, therefore the following claim is considered objected as allowable claim.

As to claim 44, prior art of record does not teach or suggest the limitation mentioned within claim 44 "wherein the one or more neural networks are trained in a self-supervised manner on a collection of images that share a same label as the image, the label indicative of a characteristic other than the object's orientation. "


As to claim 47, prior art of record does not teach or suggest the limitation mentioned within claim 47 “wherein the one or more processors are to train the one or more neural networks by at least: obtaining an input image; using a discriminator to determine at least a predicted viewpoint and a predicted set of appearance parameters; using a generator to create a synthetic image based at least in part on the predicted viewpoint and the predicted set of appearance parameters; and computing a viewpoint consistency loss based at least in part on the input image and the synthetic image.”

As to claim 52, prior art of record does not teach or suggest the limitation mentioned within claim 52 " wherein the one or more circuits are to help train the one or more neural networks by computing at least one loss function based at least in part on the image and the generated second image. "

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

9.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637